Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 2 February 1809
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith



my dear caroline:
Quincy, Feb. 2d, 1809.

I have not written to you this year! and this is the second month of it, and let us ask the rising year, now open to our view yet wrapped in darkness, whither dost thou lead? Let cheerful hope receive the welcome guest, gratefully recollecting the many blessings of the past year, and committing ourselves to the wise and overruling providence, who suffers not a sparrow to fall to the ground without his notice.
I have sympathized with you in the trouble you have experienced since I wrote to you last; first upon account of the dangerous accident your uncle met with, and then upon the death of a domestic. I know your mind is susceptible of tender impressions; these were implanted in the human breast for wise purposes. You have cause for great thankfulness, that although Death entered your habitation, your uncle was spared to you, whose loss would have been much more to be deplored and lamented, than the one whom it pleased Heaven to take, death at any time, and in any form, is a solemn event.
“Nor is the heavenly warning vain,
Which calls to watch and pray.”
I have now to thank you for your charming Letter of December. Cultivate, my dear, those lively spirits, and that sweet innocence and contentment, which will rob the desert of its gloom, and cause the wilderness to bloom around you. Destitute of these qualifications, a palace would not yield satisfaction, or the most affluent circumstances bestow peace of mind, or tranquillity of heart. Always remember that you are accountable to that being who brought you into existence, for your time and talents; that you were not for yourself, but to fill every hour with some useful employment, as says the song:
“Man was created for useful employ,
From earth’s first creation till now;
And ’tis good for his health, his comfort and joy,
To live by the sweat of his brow.”
Do not say grandmamma preaches, I know my Caroline thinks and reflects seriously, and she will lay up these admonitions, and value them when her grandmother can no longer indite them. I treasure up and venerate many of the maxims of my good grandmother Quincy, as the most precious of relics; with her, I passed my early, wild, and giddy days, for of such I had my full share; but
“Her easy presence checked no decent mirth;
She still remembered that she once was young,
And laughing would instruct.”
Have you a world full of snow about you? We have a much larger quantity now than we had last winter, and it is fine sleighing. I have been once to town since it came. It is my misfortune to be confined to the house at this season; snow does not suit my constitution, it gives me the rheumatism; I have more of it now than is agreeable; the Dr. has put me on calomel and opium pills, and a water gruel regimen; I hope it will go off in a few days; confinement does not suit me or my family.
Will your Brother go to Philadelphia; or does he wait for the day to dawn? it is time to look for a change. Where the light is to spring up I know not; the people of this state are wrought up to a high tone. I hope they will be induced to keep the peace, and try all lawful means for redress. God defend us from a civil war; but oppression will produce it, and our rulers will have much to answer for. You say you hate politics; but when your native Country is so seriously threatened, you cannot be a descendant form the spirit of ’76, to be totally indifferent to what is passing. My love to William, and a Kind regard to all friends.
From your affectionate grandmother 
A. A.
